 



Exhibit 10.8
Execution Version
 
PURCHASE AND ASSUMPTION AGREEMENT
among
Northland National Bank
a national banking association
and
Bank of Blue Valley,
a Kansas state-chartered, Federal Reserve member bank
and
Blue Valley Ban Corp.,
a Kansas corporation
Dated as of March 2, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Purchase and Assumption Agreement

              ARTICLE I DEFINITIONS     6  
Section 1.1.
  Defined Terms     6  
Section 1.2.
  Accounting Terms     7  
 
            ARTICLE II PURCHASE AND SALE OF ASSETS AND ASSIGNMENT AND ASSUMPTION
OF LIABILITIES     8  
Section 2.1.
  Purchase and Sale of Bank Assets     8  
Section 2.2.
  Bank Liabilities     17  
Section 2.3.
  Actions With Respect to Certain Accounts     25  
Section 2.4.
  Entire Transaction     26  
 
            ARTICLE III PURCHASE PRICE; PAYMENT; AND SETTLEMENT     30  
Section 3.1.
  Purchase Price     30  
Section 3.2.
  Payment at Closing     31  
Section 3. 3.
  Closing Date Adjustments     32  
Section 3.4.
  Sales and Use Taxes     32  
 
            ARTICLE IV CLOSING     34  
Section 4.1.
  Place and Time of Closing; Effective Time     34  
Section 4.2.
  Northland Deliveries     35  
Section 4. 3.
  Buyer Deliveries     40  
 
            ARTICLE V CONDITIONS TO CLOSING     43  
Section 5.1.
  Conditions to Obligations of Northland     43  
Section 5.2.
  Conditions to Obligations of Buyer     49  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES     53  
Section 6.1.
  Representations and Warranties of Northland     53  
Section 6.2.
  Representations and Warranties of Buyer     64  
 
            ARTICLE VII COVENANTS OF NORTHLAND     79  
Section 7.1.
  Regulatory Approvals     79  
 
            ARTICLE VIII COVENANTS OF BUYER     84  
Section 8.1.
  Regulatory Approvals and Standards     85  
Section 8.2.
  Corporate and Other Consents; Compliance with Law     90  
Section 8.3.
  Employees     91  
 
            ARTICLE IX INDEMNITY     94  
Section 9.1.
  Northland’s Indemnity     94  
Section 9.2.
  Buyer’s Indemnity     96  
Section 9.3.
  Indemnification Procedures     97  
Section 9.4.
  Survival     103  

i



--------------------------------------------------------------------------------



 



              ARTICLE X POST CLOSING MATTERS     104  
Section 10.1.
  Further Assurances     104  
Section 10.2.
  Access to and Retention of Books and Records     107  
Section 10.3.
  Mutual Cooperation     108  
Section 10.4.
  Insurance     108  
 
            ARTICLE XI MISCELLANEOUS     109  
Section 11.1.
  Venue; Jury Waiver     109  
Section 11.2.
  Expenses     110  
Section 11.3.
  Communications, etc     112  
Section 11.4.
  Termination     114  
Section 11.5.
  Modification and Waiver     116  
Section 11.6.
  Binding Effect;Assignment     116  
Section 11.7.
  Confidentiality     118  
Section 11.8.
  Entire Agreement     122  
Section 11.9.
  Governing Law     123  
Section 11.10.
  Severability     124  
Section 11.11.
  Counterparts     125  
Section 11.12.
  Notices     126  
Section 11.13.
  Headings; Interpretation     127  
Section 11.14.
  Specific Performance     128  
Section 11.15.
  Third Party Beneficiaries     129  
Section 11.16.
  Mutual Drafting     130  

SCHEDULES

     
Schedule I
  Definitions
Schedule II
  Notices
Schedule III
  Banking Offices
Schedule IV
  Tenant Leases
Schedule V
  Banking Office Leases
Schedule 2. l(b)
  Retained Assets
Schedule 2.2(b)
  Retained Liabilities
Schedule 6.2(d)
  Compliance With Laws (Buyer)

ii



--------------------------------------------------------------------------------



 



Execution Version
PURCHASE AND ASSUMPTION AGREEMENT
     THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
March 2, 2007, by and among Northland National Bank, a national banking
association with its principal offices in Gladstone, Missouri (“Northland”),
Bank of Blue Valley, a Kansas state-chartered, Federal Reserve member bank with
its principal offices in Overland Park, Kansas (“Bank of Blue Valley”), and Blue
Valley Ban Corp., a Kansas corporation, with its principal offices in Overland
Park, Kansas (“Ban Corp” and, together with Bank of Blue Valley collectively
referred to as “Buyer”).
RECITALS:
     1. Ban Corp owns all of the outstanding capital stock of Western National
Bank, a national banking association (“Western National”);
     2. Northland, Ban Corp and Western National have entered into an
Acquisition Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), which Merger Agreement provides for the merger of Western National
into Northland (the “Merger”);
     3. Northland desires to sell to Bank of Blue Valley, and Bank of Blue
Valley desires to purchase and assume from Northland, in accordance with the
terms and provisions of this Agreement, after the consummation of the
transactions contemplated in the Merger Agreement, the Bank Assets (as defined
in Section 2.1 hereof) and Bank Liabilities (as defined in Section 2.2 hereof);
and
     4. Each of the parties to this Agreement (each such party shall
individually be referred to as a “Party” and collectively be referred to as the
“Parties”) acknowledges that the Parties are relying on each other to fulfill
their individual obligations hereunder so that the Bank Assets and Bank
Liabilities may be sold to Bank of Blue Valley as provided in this Agreement and
that if any one of the Parties fails to perform its obligations, it might
jeopardize the ability of the other Parties to consummate the transactions
contemplated hereunder and under the Merger Agreement.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained herein, subject to the terms and conditions set forth
herein, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Defined Terms. Unless the context otherwise requires,
capitalized terms used in this Agreement shall have the meanings set forth
herein or in Schedule I attached hereto.

 



--------------------------------------------------------------------------------



 



References to Articles, Sections, Exhibits and Schedules refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
     Section 1.2. Accounting Terms. All accounting terms not otherwise defined
herein shall have the respective meanings assigned to them in accordance with
“generally accepted accounting principles” (“GAAP”) consistently applied as in
effect from time to time in the United States.
ARTICLE II
PURCHASE AND SALE OF ASSETS AND
ASSIGNMENT AND ASSUMPTION OF LIABILITIES
     Section 2.1. Purchase and Sale of Bank Assets.
     (a) Subject to the terms and conditions of this Agreement, on the Closing
Date, Northland shall sell, convey, assign, transfer and deliver to Bank of Blue
Valley, without recourse, representation or warranty (except as expressly set
forth in Article VI hereof) and Bank of Blue Valley shall purchase and accept
from Northland, all of the right, title and interest in and to all of the assets
of Northland related to or used by Western National in its pre-Merger business
(except as otherwise provided in Section 2.1(b)) (collectively, the “Bank
Assets”), including, but not limited to, the following:
                    (i) real property and Other Real Estate Owned;
                    (ii) Personalty;
                    (iii) Loans;
                    (iv) Banking Office Leases, Tenant Leases and Safe Deposit
Agreements;
                    (v) rights under any building maintenance, service or other
contracts in effect as of the Closing relating to the services, functions and
activities conducted or performed by Western National (the “Bank Business”) to
the extent such contracts are assignable;
                    (vi) Cash;
                    (vii) prepaid expenses relating to the Bank Assets as of the
Closing;
                    (viii) rights appertaining to the contracts and
relationships giving rise to the Deposit Liabilities that Bank of Blue Valley is
assuming;
                    (ix) rights appertaining to any negative deposits
(overdrafts) in accounts booked at or allocated to the Banking Offices and
outstanding as of the Closing Date;
                    (x) insurance premiums paid by Western National to the FDIC
which are allocated to insurance coverage for Deposit Liabilities of the Banking
Offices following the Closing Date to the extent a proration or adjustment is
made with respect thereto pursuant to Section 3.3;

2



--------------------------------------------------------------------------------



 



                    (xi) securities in Western National’s investment portfolio
(excluding all such securities that are Retained Assets);
                    (xii) rights to the use of the name “Western National Bank”;
and
                    (xiii) any FDIC Assessment Credit allocated to Western
National;
                    (xiv) any and all other rights, property and assets relating
to or used in Western National’s business and not excluded pursuant to
Section 2.1(b) hereof.
     (b) Notwithstanding the foregoing or anything else contained in this
Agreement, Northland shall not sell, convey, assign, transfer or deliver to Bank
of Blue Valley those assets of Northland set forth on Schedule 2.1(b) (the
“Retained Assets”), it being understood and agreed by the Parties that Northland
is retaining the Retained Assets.
     Section 2.2. Bank Liabilities.
     (a) Subject to the terms and conditions of this Agreement, on the Closing
Date, Bank of Blue Valley shall assume, pay, perform and discharge, all of the
liabilities and obligations of Northland related to or used by Western National
in its pre-Merger business, and which are outstanding on the Closing (except as
otherwise provided in Section 2.2(b)) (collectively, the “Bank Liabilities”),
including, but not limited to, the following:
                    (i) the Deposit Liabilities including, without limitation,
any negative deposits (overdrafts);
                    (ii) the Banking Office Leases and Tenant Leases
(irrespective of whether any necessary third-party consents to the transfer
thereof have been obtained);
                    (iii) the Safe Deposit Agreements;
                    (iv) the Loans;
(v) the Custodial Accounts, as contemplated by Section 2.3;
                    (vi) all obligations due under any service, maintenance or
other contract relating to Western National’s business in effect at the Closing,
regardless of whether such contract is assignable and/or included in
Section 2.1(a)(v) or (viii), including costs of terminating any such contracts
that Buyer chooses to terminate in connection with the transactions contemplated
by this Agreement;
                    (vii) any and all borrowings from the Federal Home Loan
Bank, or any other person related to Western National’s business;
                    (viii) any liabilities with respect to real property and
Other Real Estate Owned;
                    (ix) any liabilities with respect to any employees of
Western National (whether employed directly by Western National or through
leases or otherwise);
                    (x) any and all other liabilities arising out of or relating
to Western National’s business; and

3



--------------------------------------------------------------------------------



 



                    (xi) any and all liabilities that are within the scope of
the indemnification of the Acquirer Bank Indemnified Parties (as defined in the
Merger Agreement), as provided for in the Merger Agreement.
     (b) Notwithstanding the foregoing or anything else contained in this
Agreement, Bank of Blue Valley shall not assume those liabilities of Northland
set forth on Schedule 2.2(b) (the “Retained Liabilities”), it being understood
and agreed by the Parties that Northland is retaining the Retained Liabilities.
     Section 2.3. Actions With Respect to Certain Accounts. Pursuant to
Section 5.09 of the Merger Agreement, Ban Corp is required to cause Western
National to resign prior to or as of the close of the Merger as the custodian of
each account (including individual retirement accounts and other fiduciary
accounts) of which it is the custodian, if any (“Custodial Accounts”). Bank of
Blue Valley agrees to accept each such custodianship under the terms and
conditions of Western National’s documents for its Custodial Accounts and assume
all fiduciary and custodial obligations with respect thereto.
     Section 2.4. Entire Transaction
     (a) This Agreement and the transactions contemplated herein are part of a
larger series of transactions contemplated by Northland, Buyer and Western
National. The goals (“Goals”) of Northland, Buyer and Western National in the
entire series of transactions are: (i) Northland will become Western National’s
successor via the Merger and be authorized to operate retail bank branches in
Kansas; however, the name Western National Bank, or any variation thereof, is
never to be used by Northland; (ii) Bank of Blue Valley will become the owner,
pursuant to this Agreement, of all of the assets and assume all of the
liabilities of Western National (as more fully set forth herein) existing
immediately prior to the closing of the Merger, with the right to operate all
locations of Western National (as of immediately prior to the closing of the
Merger) as such bank’s branches; (iii) Ban Corp, or an affiliated bank of its
choosing, will derive a direct financial benefit from these endeavors in an
amount equal to $325,000 (the difference between the Merger Consideration (as
defined in the Merger Agreement) and the Purchase Price (as defined below)
(excluding the adjustment to the Purchase Price attributable to the book value
of the Federal Home Loan Bank stock set forth below)); and (iv) Bank of Blue
Valley will receive the FDIC Assessment Credit allocated to Western National. It
is understood that at no time will Northland operate the bank branches of
Western National. In the event of any review of the transactions discussed
herein by any Person for any reason, both this Agreement and the Merger
Agreement shall be construed together as one integrated transaction giving the
full effect of the Goals.
ARTICLE III
PURCHASE PRICE; PAYMENT; AND SETTLEMENT
     Section 3.1. Purchase Price. The purchase price (the “Purchase Price”) for
the Bank Assets shall be an amount equal to the Adjusted Book Value (as defined
in the Merger Agreement) of Western National, as determined pursuant to, and
consistent with the Merger Agreement, minus the aggregate book value of the
membership stock of the Federal Home Loan Bank of Topeka acquired by Northland
from Western National in connection with the Merger.

4



--------------------------------------------------------------------------------



 



     Section 3.2. Payment at Closing. At the Closing, Buyer shall pay the
Purchase Price to Northland, or its designee, by wire transfer of immediately
available federal funds to such account as Northland shall advise Buyer in
writing prior to the Closing.
     Section 3.3. Closing Date Adjustments. It is the intention of the Parties
that Western National will operate the Banking Offices for its own account until
the close of business on the day immediately preceding the Closing Date, and
that Bank of Blue Valley shall operate the Banking Offices, own the Bank Assets
and assume the Bank Liabilities from and after the opening of business on the
Closing Date.
     Section 3.4. Sales and Use Taxes Except as otherwise provided in this
Agreement, any sales, use, transfer or similar taxes that are payable or arise
as a result of this Agreement or the consummation of the transactions
contemplated hereby (including the Merger) shall be paid by Buyer on the Closing
Date. Buyer shall indemnify and hold harmless Western National and Northland
from and against any and all losses, damages, fees, penalties, interest, costs
and expenses (including reasonable attorneys’ fees) resulting from Buyer’s
failure to timely and accurately pay such taxes, including those arising upon
subsequent audit by any taxing authority, and including interest and penalties.
ARTICLE IV
CLOSING
     Section 4.1. Place and Time of Closing; Effective Time. The Closing shall
take place at the offices of Stinson Morrison Hecker LLP, at 7:59 a.m. local
time, or at such other mutually agreeable time and place on the Closing Date.
The parties agree that (unless otherwise required by any of the Approving
Authorities (as defined in the Merger Agreement)), as to the allocation of
rights, responsibilities and liabilities among themselves, the Closing shall be
deemed to be effective as of 12:01 a.m. on the Closing Date (the “Effective
Time”).
     Section 4.2. Northland Deliveries. On or prior to the Closing, Northland
shall deliver to Buyer:
     (a) quitclaim deeds for each parcel of real property or Other Real Estate
Owned of Western National by quitclaim deed, pursuant to which such real
property or Other Real Estate Owned shall be transferred “AS IS”, “WHERE IS” and
with all faults and subject to any and all encumbrances, liens and other title
imperfections affecting such real property and Other Real Estate Owned of
Western National as of immediately following the Merger;
     (b) a duly executed bill of sale for the Bank Assets substantially in the
form of Exhibit A attached hereto, pursuant to which the Bank Assets shall be
transferred “AS IS”,“WHERE IS” and with all faults (the “Bill of Sale”);
     (c) a duly executed assignment and assumption agreement with respect to the
Bank Liabilities substantially in the form of Exhibit B attached hereto (the
“Assignment and Assumption Agreement”);

5



--------------------------------------------------------------------------------



 



     (d) an officer’s certificate executed by an authorized officer of Northland
in substantially the form of Exhibit C attached hereto;
     (e) to the extent not effected in connection with the Merger Agreement,
assignments (without recourse or warranty) transferring the Banking Office
Leases (if any) and Tenant Leases(if any) to Buyer (provided that neither
Northland nor Western National shall have any liability with regard to obtaining
any third-party consents with respect to any such assignments or any failures,
conditions or delays in connection therewith; and further provided that failure
by Northland to obtain said consents or assignments of said Banking Office
Leases and/or Tenant Leases shall not be a condition precedent to Buyer’s
obligation to consummate the transactions contemplated hereby);
     (f) a duly executed limited power of attorney substantially in the form of
Exhibit D; and
     (g) such other documents necessary to effect the transactions contemplated
hereby as Ban Corp, Bank of Blue Valley, or their respective counsel, shall
reasonably request.
     Section 4.3. Buyer Deliveries. On or prior to the Closing, Buyer shall
deliver to Northland the Purchase Price and the following documents in
accordance with the terms of this Agreement:
     (a) a duly executed Assignment and Assumption Agreement;
     (b) a duly executed Bill of Sale;
     (c) the acceptance of Bank of Blue Valley’s appointment as successor
custodian of the Custodial Accounts and assumption of the fiduciary obligations
of the custodian with respect thereto, as contemplated by Section 2.3;
     (d) an officer’s certificate in substantially the form of Exhibit C
attached hereto, executed and delivered by the president or chief executive
officer of each of Bank of Blue Valley and Ban Corp; and
     (e) such other documents necessary to effect the transactions contemplated
hereby, as Northland, or its counsel, shall reasonably request.
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1. Conditions to Obligations of Northland. Unless expressly
waived in writing by Northland, the obligations of Northland under this
Agreement are subject to the satisfaction as of the Closing of each of the
following conditions:
     (a) Western National shall have successfully merged into Northland pursuant
to the Merger Agreement and all of the conditions thereunder shall have been
fulfilled;

6



--------------------------------------------------------------------------------



 



     (b) all of the covenants and other agreements required by this Agreement to
be complied with and performed by Bank of Blue Valley or Ban Corp on or before
the Closing shall have been duly complied with and performed;
     (c) the representations and warranties of Bank of Blue Valley and Ban Corp
set forth in Article VI shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing Date (as though made on and as
of the Closing Date except (i) to the extent such representations and warranties
are by their express provisions made as of a specified date, and (ii)for the
effect of transactions contemplated by this Agreement) and Northland shall have
received a signed certificate of an appropriate officer of each of Bank of Blue
Valley and Ban Corp to that effect;
     (d) approvals in writing of all required regulatory agencies or other
Persons for Bank of Blue Valley’s purchase of the Bank Assets and assumption of
the Bank Liabilities shall have been obtained by Buyer;
     (e) all necessary conditions, including any additional governmental
approvals, permissions or consents, if any, including the giving of all legally
required notices and the expiration of all legally required waiting or protest
periods, of or relating to licenses, approvals and consents shall have been met
(all of such approvals, conditions, permissions, licenses and consents, together
with the regulatory approvals required under Section 5.1(d) shall herein
collectively be referred to as the “Regulatory Approvals”), and such Regulatory
Approvals shall include no Material Condition applicable to Western National,
Northland or Buyer;
     (f) Northland shall not be subject to any order, decree or injunction of a
court, agency or other regulatory body of competent jurisdiction which enjoins
or prohibits the consummation of any of the transactions contemplated hereby;
     (g) Northland shall have received the items to be delivered by Buyer
pursuant to Section 4.3; and
     (h) there shall be no litigation filed with any court that would prevent or
materially affect the Merger or the transaction contemplated by this Agreement.
     Section 5.2. Conditions to Obligations of Buyer. Unless expressly waived in
writing by Buyer, the obligations of Buyer under this Agreement are subject to
the satisfaction on or before the Closing Date of each of the following
conditions:
     (a) all of the covenants and agreements required by this Agreement to be
complied with and performed by Northland on or before the Closing Date shall
have been duly complied with and performed;
     (b) the representations and warranties of Northland set forth in Article VI
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date (as though made on and as of the Closing
Date except (i) to the extent such representations and warranties are by their
express provisions made as of a specified date, and (ii) for the effect of
transactions contemplated by this Agreement) and Buyer shall have received a
signed certificate of an appropriate officer of Northland to that effect;

7



--------------------------------------------------------------------------------



 



     (c) the Regulatory Approvals, which shall include no Material Condition
applicable to Buyer, shall have been obtained;
     (d) approvals in writing of all required regulatory agencies or other
Persons for Bank of Blue Valley’s purchase of the Bank Assets and assumption of
the Bank Liabilities shall have been obtained by Northland;
     (e) Bank of Blue Valley or Ban Corp shall not be subject to any order,
decree or injunction of a court, agency or other regulatory body of competent
jurisdiction which enjoins or prohibits the consummation of any of the
transactions contemplated hereby;
     (f) Buyer shall have received the items to be delivered by Northland
pursuant to Section 4.2; and
     (g) there shall be no litigation filed with any court that would prevent or
materially affect the Merger or the transaction contemplated by this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.1. Representations and Warranties of Northland. Northland
represents and warrants to Buyer as follows:
     (a) Organization. Northland is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States.
     (b) Authority. Northland has the power and authority to enter into and
perform this Agreement. This Agreement and any other documents or instruments
executed pursuant hereto and the execution, delivery and performance hereof and
thereof have been duly authorized and approved by all necessary corporate
actions on the part of Northland, and this Agreement and the instruments and
documents executed pursuant hereto constitute, or will constitute, the valid and
binding obligations of Northland, enforceable against Northland in accordance
with their terms, except as enforcement may be limited by federal and state
regulators of Northland or by bankruptcy, insolvency, reorganization, moratorium
or other laws of general applicability relating to or affecting creditors’
rights, or the limiting effect of rules of law governing specific performance,
equitable relief and other equitable remedies or the waiver of rights or
remedies.
     (c) Non-Contravention. The execution and delivery of this Agreement and the
instruments and documents executed pursuant hereto by Northland do not and,
subject to the receipt of all required approvals and consents, the consummation
of the transactions contemplated by this Agreement will not, constitute (i) a
breach or violation of or default under any law, rule,regulation, judgment,
order, governmental permit or license of Northland or to which Northland is
subject, which breach, violation or default would reasonably be expected to
impair the validity or consummation of this Agreement or the transactions
contemplated hereby; or (ii) a breach or violation of or a default under the
articles of association or bylaws of Northland or any material contract or other
instrument to which Northland is a party or by which Northland is bound, which

8



--------------------------------------------------------------------------------



 



breach, violation or default would reasonably be expected to impair the validity
or consummation of this Agreement or the transactions contemplated hereby.
     (d) Compliance with Laws. Northland is not in violation of, nor is any of
the property owned or leased by Northland in violation of, its articles of
association or bylaws, or of any applicable federal, state or local law or
ordinance or any order, rule or regulation of any federal, state, local or other
governmental agency or body (including, without limitation, all banking
(including without limitation all regulatory capital requirements) fiduciary or
agency,consumer protection, securities, municipal securities, safety, health,
environmental, zoning, anti- discrimination, antitrust, and wage and hour laws,
ordinances, orders, rules and regulations), which would reasonably be expected
to impair the validity or consummation of this Agreement or the transactions
contemplated hereby, or in default with respect to any order, writ, injunction
or decree of any court, or in default under any order, license, regulation or
demand of any governmental agency which would reasonably be expected to impair
the validity or consummation of this Agreement or the transactions contemplated
hereby, and in the past three years Northland has not received notice of a
material violation of any statute, ordinance, order,rule or regulation.
Northland is not subject to any regulatory or supervisory cease and desist
order, agreement, written directive, memorandum of understanding or written
commitment (other than those of general applicability to all banks and holding
companies thereof), and has received no written communication requesting that it
enter into any of the foregoing.
     (e) Legal Proceedings. There are no actions, suits, claims, formal
governmental investigations or proceedings instituted or pending against
Northland or against any officer,director or employee of Northland which would
be reasonably likely to prevent or hinder the consummation of the transactions
contemplated by this Agreement.
     (f) Brokers and Finders. Northland shall bear the sole responsibility for
payment of any broker, investment banker, finder or other fee incurred by
Northland, or its Affiliates, regarding the transactions contemplated hereby.
     (g) Disclaimer of Warranties. The Bank Assets and Bank Liabilities will be
delivered to Buyer “AS IS” “WHERE IS” with all faults. Northland makes no other
warranties, guarantees, or representations of any kind with respect to such Bank
Assets and Bank Liabilities, either express or implied, arising by law or
otherwise, which shall survive delivery of the Bank Assets to, or assumption of
Bank Liabilities by, Buyer, including, but not limited to, the condition or
value of the Bank Assets, the amount or nature of any obligations or liabilities
included in the Bank Liabilities, any implied warranty of merchantability, any
implied warranty arising from course of performance, course of dealing or usage
or trade, and any implied warranty of fitness for any particular purpose.
Northland hereby disclaims any warranties, guarantees or verbal or written
statements regarding the viability or continued success of the use or operation
of the Bank Assets and Bank Liabilities by Buyer.
     Section 6.2. Representations and Warranties of Buyer. Each of Bank of Blue
Valley and Ban Corp hereby jointly and severally represent and warrant to
Northland as follows:

9



--------------------------------------------------------------------------------



 



     (a) Organization. Ban Corp is a Kansas corporation, duly organized and
validly existing under the laws of the State of Kansas. Bank of Blue Valley is a
Kansas state-chartered bank, duly organized and validly existing under the laws
of the State of Kansas.
     (b) Authority. Each of Bank of Blue Valley and Ban Corp has the power and
authority to enter into and perform this Agreement and any instruments or other
documents executed pursuant hereto. This Agreement and any instruments or other
documents executed pursuant hereto, and the execution, delivery and performance
hereof and thereof have been duly authorized and approved by all necessary
corporate actions on the part of each of Bank of Blue Valley and Ban Corp, and
this Agreement, and the instruments and documents executed pursuant hereto,
constitute a valid and binding obligation of each of Bank of Blue Valley and Ban
Corp, enforceable against each in accordance with their terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other laws of general applicability relating to or affecting creditors’
rights, or the limiting effect of rules of law governing specific performance,
equitable relief and other equitable remedies or the waiver of rights or
remedies.
     (c) Non-Contravention. The execution and delivery of this Agreement and any
instruments or other documents executed pursuant hereto by each of Bank of Blue
Valley and Ban Corp do not and, subject to the receipt of all required approvals
and consents, the consummation of the transactions contemplated by this
Agreement will not, constitute (i) a breach or violation of or default under any
law, rule, regulation, judgment, order, governmental permit or license of either
of Bank of Blue Valley or Ban Corp, or to which either of them is subject, which
breach, violation or default would reasonably be expected to impair the validity
or consummation of this Agreement or the transactions contemplated hereby, or
(ii) a breach or violation of or a default under the organizational documents of
either Bank of Blue Valley or Ban Corp or any material contract or other
instrument to which it is a party or by which it is bound, except to the extent
that any such breaches or violations, in the aggregate, would not have a
material adverse effect on Bank of Blue Valley or Ban Corp or would not impair
the validity or consummation of this Agreement or the transactions contemplated
hereby.
     (d) Compliance with Laws. Except as disclosed on Schedule 6.2(d), neither
Bank of Blue Valley nor Ban Corp is in violation of, nor is any of the property
owned or leased by either in violation of, its organizational documents, or of
any applicable federal, state or local law or ordinance or any order, rule or
regulation of any federal, state, local or other governmental agency or body
(including, without limitation, all banking (including without limitation all
regulatory capital requirements), fiduciary or agency, consumer protection,
securities, municipal securities, safety, health, environmental, zoning,
anti-discrimination, antitrust, and wage and hour laws, ordinances, orders,
rules and regulations) which would reasonably be expected to impair the validity
or consummation of this Agreement or the transactions contemplated hereby, or in
default with respect to any order, writ, injunction or decree of any court, or
in default under any order,license, regulation or demand of any governmental
agency, and in the past three years neither Bank of Blue Valley nor Ban Corp has
received notice of a violation of any statute, ordinance, order, rule or
regulation. Neither Bank of Blue Valley nor Ban Corp is subject to any
regulatory or supervisory cease and desist order, agreement, written directive,
memorandum of understanding or written commitment (other than those of general
applicability to all banks and holding companies thereof), or has received any
written communication requesting that it enter into any of the foregoing.
Neither Bank of Blue Valley nor Ban Corp has received any objection

10



--------------------------------------------------------------------------------



 



from any regulatory agency to its response to any violation, criticism or
exception with respect to any report or statement relating to any examinations
of it.
     (e) Legal Proceedings. There are no actions, suits, claims, formal
governmental investigations or proceedings instituted or pending against either
Bank of Blue Valley or Ban Corp or against any officer, director or employee of
either of them which would be reasonably likely to prevent or hinder the
consummation of the transactions contemplated by this Agreement.
     (f) Brokers and Finders. Neither Bank of Blue Valley nor Ban Corp nor any
of their respective directors, officers or employees has employed any broker or
finder or incurred any liability for any broker or finder fees or commissions in
connection with the transactions contemplated hereby.
     (g) Buyer Investigation. Bank of Blue Valley and Ban Corp each acknowledges
that: (i) it has had the opportunity to visit with Western National and
Northland and meet with their representative officers and other representatives
to discuss the business, assets, liabilities, reserves, financial condition,
cash flow and operations of Western National, and (ii) all materials and
information requested by Bank of Blue Valley or Ban Corp have been provided to
Bank of Blue Valley or Ban Corp, respectively, to the reasonable satisfaction of
such party. Bank of Blue Valley and Ban Corp each acknowledges that it has made
its own independent examination, investigation, analysis and evaluation of
Western National and Northland, including its own estimate of the value of the
Bank Assets and Bank Liabilities. Each of Bank of Blue Valley and Ban Corp
acknowledges that it has undertaken such investigation (including a review of
the assets, liabilities, books, records and contracts of Western National and
Northland) as Bank of Blue Valley or Ban Corp deems adequate, including that
described above.
     (h) Disclaimer of Further Warranties. With respect to the disclaimer of
warranties set forth in Section 6.1(g), Buyer acknowledges that it is acquiring
the Bank Assets and Bank Liabilities based on its own investigation, evaluation
and knowledge of the Bank Assets and Bank Liabilities, and other matters solely
in its determination. Any statements which the Buyer is relying upon which were
made by Northland or any of its officers, employees, agents or Affiliates are in
writing and are contained in this Agreement, or the Schedules and Exhibits
attached hereto.
ARTICLE VII
COVENANTS OF NORTHLAND
     Northland covenants and agrees with Buyer as follows:
     Section 7.1. Regulatory Approvals.
     (a) Northland shall file with the appropriate governmental entities all the
applications for the Regulatory Approvals that are necessary for Northland to
obtain relating to the transactions hereunder and for all other consents,
permits and authorizations that Northland is required to obtain in connection
with the consummation of the transactions contemplated by this Agreement. In
addition, Northland shall cooperate with Buyer and use commercially reasonable
efforts to promptly prepare and file all necessary documentation; to effect all
applications, notices, petitions and filings; and to obtain as promptly as
practicable all permits, consents,

11



--------------------------------------------------------------------------------



 



approvals, waivers and authorizations of all third parties and governmental
entities which are necessary or advisable for Northland to obtain to consummate
the transactions contemplated by this Agreement.
     (b) Subject to applicable laws relating to the exchange of information,
Northland and Buyer shall consult with each other on all information in
connection with obtaining all permits, consents, approvals and authorizations
from all third parties and governmental entities which are necessary or
advisable to consummate the transactions contemplated by this Agreement.
     (c) Northland and Buyer shall keep each other apprised of the status of all
applications and filings.
     (d) Except for any confidential portions thereof, as determined at the
discretion of the Party responsible for making and filing any documentation with
respect to any Regulatory Approval, such Party shall promptly (i) provide a copy
of the filing, and any supplement, amendment or item of additional information
in connection with the filing, to the other Parties and (ii) deliver to the
other Parties a copy of each material notice, order, opinion and other item of
correspondence received by it in respect of any such filing from any
governmental entity whose consent or approval is required for consummation of
the transactions contemplated by this Agreement.
     (e) Buyer and Northland shall promptly advise each other of any
communication received from a governmental entity which causes such Party to
believe that there is reasonable likelihood that a requisite Regulatory Approval
will not be obtained or that the receipt of such approval will be materially
delayed.
ARTICLE VIII
COVENANTS OF BUYER
     Each of Bank of Blue Valley and Ban Corp with respect to itself covenants
and agrees with Northland as follows:
     Section 8.1. Regulatory Approvals and Standards.
     (a) Buyer shall file with the appropriate governmental entities all the
applications for the Regulatory Approvals that are necessary for it to obtain
relating to the transactions hereunder and for all other consents, permits and
authorizations that Bank of Blue Valley or Ban Corp is required to obtain in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, Buyer shall cooperate with Northland and use
commercially reasonable efforts to promptly prepare and file all necessary
documentation; to effect all applications, notices, petitions and filings; and
to obtain as promptly as practicable all permits, consents, approvals, waivers
and authorizations of all third parties and governmental entities which are
necessary or advisable for Buyer to obtain to consummate the transactions
contemplated by this Agreement.
     (b) Bank of Blue Valley and Ban Corp will each use commercially reasonable
efforts to obtain as expeditiously as possible the Regulatory Approvals and will
cooperate with

12



--------------------------------------------------------------------------------



 



Northland with regard to any Regulatory Approvals that Northland must obtain. As
of the Closing Date, each of Bank of Blue Valley and Ban Corp will satisfy each
and all of the standards and requirements reasonably within its control imposed
as a condition to obtaining or necessary to comply with Regulatory Approvals.
Neither Bank of Blue Valley nor Ban Corp shall take any action that would
adversely affect or delay the ability of any Party to obtain any Regulatory
Approval or to perform its covenants and agreements under this Agreement.
     (c) After the Closing Date, it is the intention of each of Bank of Blue
Valley and Ban Corp to conduct the Bank Business at the Banking Offices, and
therefore it is not expected that the transactions contemplated by this
Agreement will result in the closing, consolidation or relocation of any of the
Banking Offices. Bank of Blue Valley and Ban Corp each agrees that it shall be
responsible for complying with any required Banking Office closing or other
notices to regulators and customers in the event either Bank of Blue Valley or
Ban Corp should at any subsequent time determine to close, consolidate or
relocate any of the Banking Offices or to close, consolidate or relocate any
Banking Office of either Bank of Blue Valley or Ban Corp in connection with or
relating to the transactions contemplated by this Agreement.
     Section 8.2. Corporate and Other Consents; Compliance with Law.
     (a) Bank of Blue Valley and Ban Corp shall each use commercially reasonable
efforts to secure all necessary corporate and other non-regulatory consents and
shall provide certified copies to Northland upon Northland’s request.
     (b) Bank of Blue Valley and Ban Corp shall each promptly comply with all
applicable laws, regulations, and rulings in connection with this Agreement and
the consummation of the transactions contemplated hereby.
     Section 8.3. Employees.
     With respect to all Employee Plans or Policies (as defined in the Merger
Agreement) maintained by Western National prior to the Merger, if any, Buyer
shall retain or assume full responsibility and liability for compliance with the
Internal Revenue Code and ERISA, including, without limitation, the continuation
health care coverage requirements of Internal Revenue Code Section 4980B and
ERISA Sections 601 through 608 for all “qualifying events” within the meaning of
Section 4980B(f)(3) of the Code and Section 603 of ERISA with respect to such
Employee Plans or Policies occurring on or prior to the Closing Date. Northland
shall not have any liability or obligation whatsoever arising or resulting from
any Employee Plans or Policies, and Buyer shall indemnify and hold Northland and
its owners, directors, officers, employees or agents from any losses, damages,
penalties, fines, costs and expenses (including reasonable attorneys’ fees)
resulting from Buyer’s failure to maintain any Employee Plans or Policies in
accordance with the terms of this Section 8.3 or applicable law.
ARTICLE IX
INDEMNITY
     Section 9.1. Northland’s Indemnity. Except as otherwise provided in this
Agreement, Northland shall indemnify, hold harmless and defend Bank of Blue
Valley and Ban Corp, and

13



--------------------------------------------------------------------------------



 



their respective directors, shareholders, officers, agents and employees (the
“Buyer Indemnitees”) from and against all claims, losses, liabilities, demands
and obligations (including reasonable legal fees and expenses) (the “Claims”)
asserted by third parties which any Buyer Indemnitee shall receive, suffer or
incur arising out of or resulting from (a) any Retained Asset or Retained
Liability after the Closing Date provided such Claim is the result of any act or
omission of Northland, and not the result of any pre-Closing act or omission by
any other Person; or (b) the breach of any representation, warranty or covenant
made by Northland in this Agreement.
     Section 9.2. Buyer’s Indemnity. Except as otherwise provided in this
Agreement, Bank of Blue Valley and Ban Corp shall jointly and severally
indemnify, hold harmless and defend Northland and its directors, shareholders,
officers, agents and employees (the “Northland Indemnitees”) from and against
all Claims asserted by third parties which any Northland Indemnitee shall
receive, suffer or incur arising out of, related to or resulting at any time
from (a) the Bank Assets or Bank Liabilities, whether accruing on, before or
after the Closing; (b) the breach of any representation, warranty or covenant
made by Bank of Blue Valley or Ban Corp in this Agreement; or (c) any employees
of Western National.
     Section 9.3. Indemnification Procedures.
     (a) If any Northland Indemnitee or Buyer Indemnitee (each, an “Indemnified
Party”) seeks indemnification under this Article IX, the Indemnified Party shall
notify in writing the indemnifying party (the “Indemnifying Party”) within
30 days after learning of the occurrence of any event that is asserted to be an
indemnifiable event pursuant to this Agreement. If such event involves the claim
of any third party and the Indemnifying Party confirms in writing its
responsibility for such liability, if established, the Indemnifying Party shall
be entitled to participate in and, to the extent it shall wish, assume control
over (in which case the Indemnifying Party shall assume all expense with respect
to) the defense, settlement, adjustment or compromise of such claim.
     (b) The Indemnified Party shall have the right to employ separate counsel
in any action or claim and to participate in the defense thereof at the expense
of the Indemnifying Party (i) if the retention of such counsel has been
specifically authorized by the Indemnifying Party or (ii) if such counsel is
retained because the Indemnifying Party does not confirm responsibility for the
liability as provided in subsection (a) above. The Indemnified Party shall have
the right to employ counsel at the Indemnified Party’s own expense and to
participate in such action or claim,including settlement or trial, as long as
such participation does not substantially interfere with the Indemnifying
Party’s defense of such claim or action.
     (c) The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into any settlement, adjustment or compromise
of such claim or ceasing to defend against such claim only if pursuant to or as
a result of such settlement, adjustment, compromise or cessation, injunctive or
other relief would be imposed against the Indemnified Party.

14



--------------------------------------------------------------------------------



 



     (d) If the Indemnifying Party does not assume control over the defense of
such claim as provided in Section 9.3(a), the Indemnified Party shall have the
right to defend the claim in such manner as it may deem appropriate at the cost
and expense of the Indemnifying Party.
     (e) The Indemnifying Party shall remit payment for the amount of a valid
and substantiated claim for indemnification hereunder promptly upon receipt of a
claim notice therefor. Upon the payment in full of any claim hereunder, the
Indemnifying Party shall be subrogated to the rights of the Indemnified Party
against any person with respect to the subject matter of such claim.
     (f) In the event that the Indemnifying Party reimburses the Indemnified
Party for any third party claim, the Indemnified Party shall remit to the
Indemnifying Party any reimbursement that the Indemnified Party subsequently
receives for such third party claim.
     Section 9.4. Survival. All indemnities contained in or made pursuant to
this Agreement shall survive the Closing for the applicable statute of
limitations period, including any and all extensions thereof, after the Closing
Date, except as to any claim for which written notice shall have been given
prior to such date.
ARTICLE X
POST CLOSING MATTERS
     Section 10.1. Further Assurances.
     On or after the Closing Date:
     (a) except as otherwise specifically provided herein, Northland shall give
such further assurances to Buyer in the orderly transition of the operations of
the Banking Offices and shall give such further assurances and execute,
acknowledge and deliver all such instruments as may be necessary and appropriate
to effectively vest in Buyer title in the Bank Assets in the manner contemplated
hereby; and
     (b) except as specifically provided otherwise herein, Buyer shall give such
further assurances to Northland and Western National and shall execute,
acknowledge and deliver all such acknowledgments and other instruments and take
such further action as may be necessary and appropriate to effectively release,
relieve and discharge Western National and Northland from any obligations
remaining with respect to the Bank Assets and Bank Liabilities assumed by Bank
of Blue Valley hereunder.
     Section 10.2. Access to and Retention of Books and Records. Following the
Closing Date, Buyer shall make available to Northland for inspection the books,
records, documents, instruments, accounts, correspondence, writings, evidences
of title, Tax Returns and other papers relating to Western National as of or
prior to the Closing Date which are reasonably necessary for tax or regulatory
filings, for seven years or for such longer period as may be required by any law
or court order.

15



--------------------------------------------------------------------------------



 



     Section 10.3. Mutual Cooperation. The Parties agree to mutually cooperate
after the Closing Date to take any action necessary to accomplish an orderly
transition to accomplish the Goals.
     Section 10.4. Insurance. Buyer shall continue to maintain after the Closing
Date all insurance policies transferred pursuant to this Agreement as part of
the Bank Assets with respect to actions or claims regarding Western National
arising on or before the Closing Date.
ARTICLE XI
MISCELLANEOUS
     Section 11.1. Venue; Jury Waiver. The Parties agree that any action or
proceeding to enforce, or arising out of, this Agreement may be commenced in the
District Court of Jackson County, Missouri or in the United States District
Court for the Western District of Missouri. Each Party also hereby waives any
right to a trial by jury such party may have in connection with this Agreement.
     Section 11.2. Expenses. Except as otherwise provided herein, each Party
shall pay all of its own out-of-pocket expenses in connection with this
Agreement, including appraisal, accounting, consulting, professional and legal
fees, if any, whether or not the transactions contemplated by this Agreement are
consummated; except that Buyer shall pay all (a) recording, filing or other
fees, cost and expenses (including fees, costs and expenses for (i) preparation
of title certificates or searches, surveys, inspections, environmental audits or
other investigations, (ii) filing of any forms (including without limitation tax
forms) with governmental instrumentalities in connection with the transfer of
Western National or Northland’s real property or Personalty, and (iii) recording
instruments or documents evidencing any transfers of interests in real
property), and (b) costs and expenses relating to the preparation, execution and
recording of assignments of mortgages, financing statements, notes, security
agreements or other instruments (other than the items to be delivered by
Northland pursuant to Section 4.2), applicable to or arising in connection with
the transfer, assignment or assumption of the Loans (and mortgages, financing
statements, notes, security agreements and other instruments relating thereto),
real property, the Banking Office leases, if any, or the Personalty.
     Section 11.3. Communications, etc. Buyer shall furnish to Northland copies
of the text of all notices, advertisements, information or communications,
written or oral, proposed to be sent or transmitted by the furnishing party to
the public generally regarding the transfer of the Bank Assets and Bank
Liabilities (including any public notices required to be given by law or
regulation in connection with such transactions or applications for approval
thereof), and the furnishing Party shall not send or transmit such notices,
advertisements, information or communications or otherwise make them public
unless and until Northland has been afforded an opportunity to review and raise
any reasonable objections it may have to any such notices, advertisements,
information or communications, which such objections shall have been addressed
to the reasonable satisfaction of Northland before the same is sent or
transmitted.
     Section 11.4. Termination. This Agreement shall terminate and shall be of
no further force or effect as between and among the Parties, upon the occurrence
of any of the following:

16



--------------------------------------------------------------------------------



 



     (a) mutual agreement of the Parties;
     (b) receipt by any Party of notice from any regulatory authority that such
Party has been denied any Regulatory Approval by Final order; or
     (c) upon termination of the Merger Agreement.
     Section 11.5. Modification and Waiver. This Agreement may not be modified
except in a writing duly executed by all Parties. Any waiver must be in writing.
     Section 11.6. Binding Effect; Assignment. No Party may assign its rights or
obligations under this Agreement without the prior written consent of the other
Parties, which consent shall not be unreasonably withheld; provided, however,
that Northland may, without the prior consent of Bank of Blue Valley or Ban
Corp, assign or transfer its rights and obligations under the Agreement, in
whole or in part, to (a) any Affiliate of Northland, (b) any new entity created
for purposes of (i) operating Northland’s business or (ii) effecting the
transactions contemplated by this Agreement and the Merger Agreement or (c) any
Person or entity that acquires or succeeds to all or substantially all of
Northland’s business or assets (respectively). Subject to the preceding
sentence, all terms of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.
     Section 11.7. Confidentiality.
     (a) All information furnished previously in connection with the
transactions contemplated by this Agreement or pursuant hereto shall be treated
as the sole property of the Party furnishing the information. Each Party shall
use its best efforts to keep confidential all such information and shall not
directly or indirectly use such information for any competitive or other
commercial purposes and, if such transactions shall not occur, the Party
receiving the information shall either destroy or return to the Party that
furnished such information all documents or other materials containing,
reflecting or referring to such information. The obligation to keep such
information confidential shall continue for five years from the date the
transactions contemplated herein are consummated or abandoned, but shall not
apply to (i) any information that (x) the Party receiving the information can
establish by convincing evidence was already in its possession prior to the
disclosure thereof by the Party furnishing the information; (y) was then
generally known to the public; or (z) became known to the public through no
fault of the Party receiving the information; or (ii) disclosures pursuant to a
legal requirement or in accordance with an order of a court of competent
jurisdiction; provided that the Party that is the subject of any such legal
requirement or order shall use its reasonable efforts to give the Party that
disclosed the information at least 10 business days prior notice thereof. This
Section 11.7 shall survive the termination or consummation of this Agreement.
     (b) The Parties acknowledge that the breach of any portion of
Section 11.7(a) would cause the Party furnishing information irreparable harm
for which monetary damages would be inadequate. Accordingly, in addition to
other remedies available to it, the Party furnishing information shall be
entitled to seek injunctive or other equitable relief to remedy any threatened
or actual breach of any portion of Section 11.7(a) by the Party receiving the
information, notwithstanding anything else contained in this Agreement.

17



--------------------------------------------------------------------------------



 



     Section 11.8. Entire Agreement. This Agreement and the Merger Agreement,
including any and all Exhibits and Schedules hereto and thereto, represent the
entire agreement of the Parties with respect to the subject matter hereof and
thereof. All prior negotiations between the Parties are merged into this
Agreement and the Merger Agreement, and there are no understandings or
agreements other than those incorporated herein and therein.
     Section 11.9. Governing Law. Except to the extent governed by federal law,
this Agreement shall be interpreted, construed and enforced in all respects in
accordance with the laws of the State of Missouri (without regard to any
principles of conflicts of laws thereof).
     Section 11.10. Severability. In the event that any one or more provisions
of this Agreement shall for any reason be held invalid, illegal or unenforceable
in any respect by any court of competent jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement, and the Parties shall use their reasonable efforts to substitute a
valid, legal and enforceable provision that, insofar as practical, implements
the purposes and intents of this Agreement.
     Section 11.11. Counterparts. This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument.
     Section 11.12. Notices. All notices required or permitted under this
Agreement shall be given in writing, shall reference this Agreement and shall be
deemed to have been delivered and given (a) upon personal delivery to the Party
to be notified; (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient or, if not, then on the next business
day; (c) five days after having been sent by registered or certified U.S. mail,
return receipt requested, postage and charges prepaid; or (c) one business day
after deposit with a nationally-recognized commercial overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth on Schedule II or to
such other address as may be designated by a Party by giving written notice to
the other Parties pursuant to this Section 11.12.
     Section 11.13. Headings; Interpretation. The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation hereof. The use of the singular pronoun in this Agreement shall
be deemed to be or include the plural (and vice versa), whenever appropriate.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.
     Section 11.14. Specific Performance. The Parties acknowledge that monetary
damages could not adequately compensate the Parties in the event of a breach of
this Agreement by one Party, that the non-breaching Party or Parties would
suffer irreparable harm in the event of such breach and that the non-breaching
Party or Parties shall have, in addition to any other rights or remedies it or
they may have at law or in equity, specific performance and injunctive relief as
a remedy for the enforcement hereof.
     Section 11.15. Third Party Beneficiaries. Except for Western National,
which is an intended beneficiary, the Parties intend that this Agreement shall
not benefit or create any right

18



--------------------------------------------------------------------------------



 



or cause of action in or on behalf of any Person other than the Parties. No
future or present employee or customer of any of the Parties shall be treated as
a third party beneficiary in or under this Agreement.
     Section 11.16. Mutual Drafting. This Agreement is the mutual product of the
Parties, and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of each Party and shall not be construed for or
against any Party.
[Execution page follows]

19



--------------------------------------------------------------------------------



 



Execution Version
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed, by their duly authorized representatives, as of the day and year first
above written.

            NORTHLAND:
NORTHLAND NATIONAL BANK
      By:           Kenneth Riedemann        Chairman of the Board        BAN
CORP:
BLUE VALLEY BAN CORP.
      By:           Robert D. Regnier        President        BANK OF BLUE
VALLEY:
BANK OF BLUE VALLEY
      By:           Robert D. Regnier        President     

 